Exhibit 10.1

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits information subject to the confidentiality request.
Omissions are designated as [*****]. A complete version of this exhibit has been
filed with the Securities and Exchange Commission.

 

 

ADDENDUM TO GOOGLE ADWORDS PSP ADDENDUM

 

This Addendum (the “Bonus Addendum”), effective as of April 1, 2015 (the “Bonus
Addendum Effective Date”), is between ReachLocal, Inc. (“ReachLocal US”),
ReachLocal Europe B.V. (“ReachLocal Europe”) and the ReachLocal Affiliates on
behalf of themselves and their Affiliates (each a “PSP” or “Customer” and,
collectively, “ReachLocal PSP”) and Google Inc. and the Google Affiliates
(together, “Google”) and is an addendum to the Google AdWords PSP Addendum
between the parties with an effective date of July 1, 2014 (the “Addendum”).
Capitalized terms not defined in this Bonus Addendum have the meanings given to
those terms in the Addendum. The parties agree as follows:

 

 

 

1.

Addendum Term. The term of this Bonus Addendum is April 1, 2015 and through the
March 31, 2016 (“Bonus Addendum Term”).

 

 

2.

Performance Bonus.

 

[*****]

 

 

 

3.

Survival. Section 2(e) of this Bonus Addendum will survive any expiration or
termination of this Bonus Addendum.

 

 

4.

Miscellaneous. The parties may execute this Addendum in counterparts, including
facsimile, PDF, or other electronic copies, which taken together will constitute
one instrument.

 

IN WITNESS WHEREOF, the parties have executed this Bonus Addendum by persons
duly authorized.

 

 

GOOGLE INC.

 

PREMIER SMB PARTNER: REACHLOCAL, INC.

By: /s/ Omid Kordestani                             

By: /s/ Ross G. Landsbaum                             

Name: Omid Kordestani

Name: Ross G. Landsbaum

Title: Authorized Signatory

Title: CFO

Date: April 29, 2015

Date: April 29, 2015

 

 
 

--------------------------------------------------------------------------------

 

 

 

GOOGLE IRELAND LIMITED

 

PREMIER SMB PARTNER: REACHLOCAL EUROPE BV

By: /s/ Katy O’Donnell                               

By: /s/ Craig Harris                                             

Name: Katy O’Donnell

Name: Craig Harris

Title: For Graham Law (Board Director)

Title: Managing Director

Date: April 30, 2015

Date: April 29, 2015

 

 

GOOGLE ASIA PACIFIC PTE. LTD.

 

PREMIER SMB PARTNER: REACHLOCAL BRASIL SERVICOS ONLINE DE MARKETING LIMITADA

By: /s/ Marco Borla                                     

By: /s/ José Geraldo B. Coscelli                        

Name: Marco Borla

Name: José Geraldo B. Coscelli

Title: Finance Director

Title: Managing Director

Date: April 30, 2015

Date: April 29, 2015

 

 

GOOGLE OPERACIONES DE MEXICO S DE RL DE CV

 

PREMIER SMB PARTNER: REACHLOCAL MEXICO, S. DE R.L. DE C.V.

By: /s/ Maria Andrea Valles                      

By: /s/ José Geraldo B. Coscelli                        

Name: Maria Andrea Valles

Name: José Geraldo B. Coscelli

Title: Attorney

Title: President

Date: May 4, 2015

Date: April 29, 2015

 

GOOGLE BRASIL INTERNET LTDA.

By: /s/ Ednaldo Lopes da Silveira

Name: Ednaldo Lopes da Silveira

Title: Controller

Date: April 30, 2015

 

Confidential material redacted and filed separately with the Securities and
Exchange Commission.